         Case 3:16-cv-01574-VC Document 203 Filed 06/21/19 Page 1 of 4

JOSEPH H. HUNT
Assistant Attorney General
DAVID MORRELL
Deputy Assistant Attorney General
MARY M. ENGLEHART
Trial Attorney, Maryland Bar #0712110232
Consumer Protection Branch
United States Department of Justice
450 Fifth St., N.W., Suite 6400 South
Washington, D.C. 20530
Tele: 202-307-0088/Fax: 202-514-8742
Megan.Englehart@usdoj.gov

JEAN E. WILLIAMS
Deputy Assistant Attorney General
MARISSA A. PIROPATO, Trial Attorney (Mass. Bar #651630)
FREDERICK H. TURNER, Trial Attorney
United States Department of Justice
Environment & Natural Resources Division
Benjamin Franklin Station, P.O. Box 7611
Washington, D.C. 20044-7611
Tele: 202-305-0470/Fax: 202-305-0506 (Piropato)
Tele: 202-305-0641/Fax: 202-305-0275 (Turner)
Marissa.piropato@usdoj.gov; Frederick.turner@usdoj.gov

Attorneys for Federal Defendants

                       THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                            SAN FRANCISCO DIVISION

 INSTITUTE FOR FISHERIES                            ) Case No. 3:16-cv-01574-VC
 RESOURCES, et al.,                                 )
                                                    )
                Plaintiffs,                         )    MOTION FOR EXTENSION
                                                    )    OF TIME TO FILE
                        v.                          )    FEDERAL DEFENDANTS’
                                                         COMBINED REPLY IN
                                                    )    SUPPORT OF THEIR
 ALEX M. AZAR II, et al.,                           )    MOTION FOR JUDGMENT
                                                    )    ON THE PLEADINGS ON
                Defendants,                         )    CLAIMS 1, 8, 12, AND 13
                                                    )    AND OPPOSITION TO
                and                                 )    PLAINTIFFS’ CROSS
                                                    )    MOTION FOR PARTIAL
                                                         SUMMARY JUDGMENT
AQUABOUNTY TECHNOLOGIES, INC.                       )
                                                    )
                 Intervenor-Defendant.              )
                                                    )

MOTION FOR EXTENSION OF TIME TO FILE
FEDERAL DEFENDANTS’ COMBINED REPLY AND OPPOSITION
3:16-cv-01574-VC
          Case 3:16-cv-01574-VC Document 203 Filed 06/21/19 Page 2 of 4

        Federal Defendants hereby respectfully move for a three-business-day extension of the

deadline for their reply in support of their Motion for Judgment on the Pleadings on Claims 1, 8,

12, and 13 and their opposition to Plaintiffs’ Cross Motion for Partial Summary Judgment in the

above-captioned case. See Civ. L.R. 6-3. Per the Court’s Order of April 30, 2019, Federal

Defendants’ brief is currently due on June 26, 2019. See Doc. 200. Should the Court grant this

motion, Federal Defendants’ brief will be due on July 1, 2019. Federal Defendants would not

oppose a three-business-day extension of time for Plaintiffs to file their reply brief, from July 26,

2019 to July 31, 2019, should the Court grant this motion.

        Federal Defendants move for an extension for the following reasons:

    1. Plaintiffs filed an incomplete version of their Opposition to Federal Defendants’ Motion

        for Judgment on the Pleadings on Claims 1, 8, 12, and 13 and Cross Motion for Partial

        Summary Judgment on their filing deadline of April 24, 2019. See Doc. 196. One day

        later, on April 25, 2019, Plaintiffs filed the completed version of their brief. See Doc.

        198. As a result, Federal Defendants lost one day of their response time due to Plaintiffs’

        delay in filing a complete brief.

    2. Federal Defendants have to coordinate with Intervenor-Defendant on their reply and

        opposition briefs because the Court ordered them to file a joint brief, and this

        coordination has taken additional time.

        Should the Court grant Federal Defendants’ motion for extension, the only dates

currently on the schedule that would be affected would be Federal Defendants’ deadline for their

reply and opposition briefs and, potentially, Plaintiffs’ deadline for their reply brief. The hearing

date for these motions could remain as it is currently scheduled for September 5, 2019.

        Federal Defendants have conferred with Plaintiffs’ counsel about this motion. Plaintiffs’

counsel stated: “Plaintiffs are amenable to a 3 day extension for both Fed[eral] Def[endant]s and

Intervenor[-Defendant], on the condition that 3 business days are added to Plaintiffs deadline and
MOTION FOR EXTENSION OF TIME TO FILE
FEDERAL DEFENDANTS’ COMBINED REPLY AND OPPOSITION                                                       2
3:16-cv-01574-VC
          Case 3:16-cv-01574-VC Document 203 Filed 06/21/19 Page 3 of 4

Fed[eral] Def[endant]s agree to provide us with redactions for the confidential documents we

identified by July 12. We think 3 weeks from now is reasonable given that we provided the

documents over a month ago.” Although Federal Defendants do not oppose the additional time

for Plaintiffs, Federal Defendants are not in a position at the time of filing to provide an answer

on the redactions for the confidential documents.



Respectfully submitted this 21st day of June, 2019.

                                                      JOSEPH H. HUNT
                                                      Assistant Attorney General

                                                      DAVID MORRELL
                                                      Acting Deputy Assistant Attorney General

                                                      /s/ Mary M. Englehart
                                                      MARY M. ENGLEHART, Trial Attorney
                                                      U.S. Department of Justice
                                                      Consumer Protection Branch

                                                      JEAN E. WILLIAMS
                                                      Deputy Assistant Attorney General
                                                      MARISSA A. PIROPATO, Trial Attorney
                                                      FREDERICK H. TURNER, Trial Attorney
                                                      United States Department of Justice
                                                      Environment & Natural Resources Division

                                                      Attorneys for Federal Defenda




MOTION FOR EXTENSION OF TIME TO FILE
FEDERAL DEFENDANTS’ COMBINED REPLY AND OPPOSITION                                                     3
3:16-cv-01574-VC
          Case 3:16-cv-01574-VC Document 203 Filed 06/21/19 Page 4 of 4




                                         ATTESTATION
        Pursuant to Local Rule 5-1(i)(3), I attest that I am the ECF user whose user ID and
password are being used in the electronic filing of this document.


                                                 /s/ Mary M. Englehart
                                                 Mary M. Englehart


                                 CERTIFICATE OF SERVICE
        I hereby certify that on this 21st day of June, 2019, a true and correct copy of the
foregoing document was filed electronically with the Clerk of the Court using CM/ECF. I also
certify that the foregoing document is being served on all counsel of record via transmission of
Notices of Electronic Filing generated by CM/ECF.


                                                 /s/ Mary M. Englehart

                                                 Mary M. Englehart




MOTION FOR EXTENSION OF TIME TO FILE
FEDERAL DEFENDANTS’ COMBINED REPLY AND OPPOSITION                                                  3
3:16-cv-01574-VC
